            Case 3:18-mj-01681-HBF Document 1 Filed 10/24/18 Page 1 of 6



                             LINITED STATES DISTzuCT COURT                             FILtrffi
                                DISTRICT OF CONNECTICUT

IN RE APPLICATION OF THE                                                                           A t&0t
LINITED STATES OF AMERICA FOR
AN ORDER PURSUANT TO                                                                               {l{}{j-rflf
                                                                                                           i_, 1-

18 U.S.C. $ 2703(d) FORTHE                                                                         l"r- i
DISCLOSURE OF HISTORICAL
CELL SITE (i.e. TOWERiSECTOR)                                  May 25,2012
INFORMATION FOR TELEPHONE
NUMBERS (A) 203 -sr7 -6929,
(B) 203 -820- 8 8 00, (C) 203 -820 -6904,
(D) 203-613-5944, and (E) 203-858-8887


                          APPLICATION OF THE LINITED STATES
                      FOR         PURSUANT TO 18 I].S .c. I 2703(d)

       The United States of America, moving by and through its undersigned                  counsel,

respectfully submits this ex parte application for Orders pursuant to 18 U.S.C. $ 2703(d). The

proposed Orders would require AT&T, Sprint, and Verizon Wireless, all of which are cellular

service providers, to disclose certain records and other information pertaining to target telephone

described   in greater depth below and in Part I of Attachment A of the proposed orders. The

records and other information to be disclosed are described in Part      II of Attachment A of the
proposed orders. In support of this application, the United States asserts:

                                    LEGAL BACKGROLIND

        1.      AT&T is a provider of an electronic communications service, as defined in           18

U.S.C. $ 2510(15), anilor a remote computing service, as defined           in 18 U.S.C.   S 27ll(2).

Accordingly, the United States may use a court order issued under $ 2703(d) to require AT&T to

disclose the items described in Part II of Attachment   A.   See 18 U.S.C. g 2703(c)(2) (Part   II.A of

Attachment A); 18 U.S.C. $ 2703(c)(1) (Part II.B of Attachment A).

       2.       AT&T provides service to a cellular telephone assigned the number 203-517-

6929, which is subscribed in the name of Maria Pimpinella at P.O. Box 3 Greenwich CT and
           Case 3:18-mj-01681-HBF Document 1 Filed 10/24/18 Page 2 of 6



believed to be used by Sawas GIANNGOLOU, also known as "Steve" (hereinafter "TARGET

TELEPHONE ONE").

          3.      Sprint is a provider of an electronic communications service, as defined       in   18

U.S.C. $ 2510(15), andlor a remote computing service, as defined           in 18 U.S.C.    S 27ll(2).

Accordingly, the United States may use a court order issued under $ 2703(d) to require Sprint to

disclose the items described in Part   II of Attachment B.   See 18 U.S.C. g 2703(c)(2) (Part   II.A of

Attachment A); 18 U.S,C. $ 2703(c)(1) (Part II.B of Attachment A).

          4.      Sprint provides service to the following cellular telephones assigned the following

numbers: (A) 203-820-8800 subscribed in the name of "Juan Yaldez" at 65 East Wall Street,

Norwalk, CT and believed to be used by Carlos HENDRICKS, also known as "Carlito"

(hereinafter "TARGET TELEPHONE TWO');                (B)   203-820-6904 subscribed   in the name of
Mike Rodriguez, at 4 Byrd Road, Norwalk, CT and also believed to be used by HENDzuCKS

(hereinafter "TARGET TELEPHONE THREE"); and                   (C) 203-613-5944 subscribed to       and

believed to be used by John YERINIDES at 15 Mark Drive Norwalk, CT (hereinafter "TARGET

TELEPHONE FOUR').

          5.      Verizon Wireless is a provider of an electronic communications service,              as


defined   in   18 U.S.C. $ 2510(15), and/or a remote computing service, as defined    in   18 U.S.C.    $


27ll(2). Accordingly,     the United States may use a court order issued under $ 2703(d) to require

Verizon Wireless to disclose the items described in Part      II of Attachment C.    See 18 U.S.C.      $


2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. $ 2703(c)(1) (Part II.B of Attachment A).

          6.      Verizon Wireless provides service to a cellular telephone assigned the number

203-858-8887, which is subscribed in the name of Steve Papadakos at 25 Fullin Court, Norwalk,




                                                    2
          Case 3:18-mj-01681-HBF Document 1 Filed 10/24/18 Page 3 of 6



CT and believed to be used by Efstrati PAPADAKOS, also known as "Steve" (hereinafter

"TARGET TELEPHONE FIVE").

       7.        This Court has jurisdiction to issue the proposed Order because it is "a court of

competent jurisdiction," as defined   in   18 U.S.C. 5 2711. See   l8 U.S.C. $ 2703(d). Specifically,
the Court is a district court of the United States that has jurisdiction over the offense being

investigated. See 18 U.S.C. $ 2711(3)(AXi).

        8.       A court order under $ 2703(d) "shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that the

contents of a wire or electronic communication, or the records or other information sought, are

relevant and material to an ongoing criminal investigation." 18 U.S.C. $ 2703(d). Accordingly,

the next section of this application sets forth specific and articulable facts showing that there are

reasonable grounds      to believe that the records and other information described in Part II of

Attachment    A .of the proposed orders are relevant and material to an ongoing criminal
investigation.

                                      THE RELEVANT FACTS

       9.        For the past several months, the Drug Enforcement Administration ("the DEA")

and the Norwalk Police Department have been jointly investigating a narcotics trafficking

organization in the Norwalk, CT area that was believed to be distributing cocaine, prescription

pills, and marijuana.

        10.      Beginning   in   February 2012, the investigation began intercepting wire and

electronic communications pursuant to a court order. Calls and text messages from and/or to

GIANNGOLOU, HENDRICKS, and YERINIDES' and E. PAPADAKOS were intercepted;

these communications reflected GIANNGOLOU, HENDRICKS, and YERINIDES's




                                                    3
            Case 3:18-mj-01681-HBF Document 1 Filed 10/24/18 Page 4 of 6



participation in the narcotics distribution, and E. PAPADAKOS's awareness and facilitation of

the narcotics distribution.

         11.     On May 23,2012,a grand jury returned an indictment charging GIANNGOLOU,

HENDRICKS, and YERINIDES, amongst others, with conspiracy to possess with the intent to

distribute narcotics,    in violation of Title 21 United    States Code, Section    846. That same
indictment charged E. PAPADAKOS with the use of a telephone to facilitate the commission of

a drug   trafficking felony in violation of Title 21, United States Code, Section 843(b).

         12.     On February 19,2012, TARGET TELEPHONE ONE received the following text

message from Konstantinos ZOGRAFIDIS, another indicted member of the conspiracy:            "Yo bo

how many of those blue flags u think u can get rid      off."   In response, TARGET TELEPHONE
                   ooA
ONE responded,           lot."

         13.     On February 24, 2012, at 15:16 (session 3862), HENDRICKS used TARGET

TELEPHONE TWO to negotiate the purchase of two thousand "little green little monsters"

which, based on information obtained in the investigation, are prescription pills. In the course of

that negotiation, HENDRICKS told ZOGRAFIDIS that HENDzuCKS would be calling him

from a new number and that ZOGRAFIDIS should answer the call. Immediately thereafter, at

approximately 15:18 (session 3864), HENDRICKS contacted ZOGRAFIDIS from TARGET

TELEPHONE THREE.

          14.    On February 14, 2012, at 13:24 (session 1176), YERINIDES used TARGET

TELEPHONE FOUR to negbtiate what is believed to be a cocaine purchase with ZOGRAFIDIS.

In the call, ZOGRAFIDIS explained that he talked to "him but he told me it's not the same thing,

you know, so I don't . . . to do something about you, 'cause I know how you feel about [U/I] but

it's not the same."          YERINIDES asked, "how long         is it gonna' take you with   him?"




                                                    4
             Case 3:18-mj-01681-HBF Document 1 Filed 10/24/18 Page 5 of 6



ZOGRAFIDIS replied, "I'm going there, Johnny,                I'll be back in an hour. That's it, you know,   at

least, you   know." YERINIDES        stated   "I will   need something, too, anyways." ZOGRAFIDIS

responded,    "I will tell him to give me one for you."             YERINIDES replied, "Look, don't get

anything for me, but   if it's not as you wanted to be, or as it should be." Later in the conversation,

ZOGRAFIDIS asked YERINIDES "what happened with your guy?" and YERINIDES replied,

"Listen to me, they are cutting them now and they put them, you know what they are doing what

needs to be done."

        15.     On February 17,2012, at 17:49 (session 2016), YERENIDES used TARGET

TELEPHONE FOUR to call ZOGRAFIDIS. In the call, YERINEDES stated, "I'm going to

need something, Gus,     " and ZoGRAFIDIS replied "What . . . fuck that buddy." YERINEDES
responded, "Okay, but     I   have nothing,   it's all gone." ZOGRAFIDIS stated, "lJhm, I will give

you my four." YERINEDES replied, "Whatever you got." The two agreed to meet in a half-

hour.

        16. On February 18, 2012 at ll:52 (session 2214), YERENIDES again used
TARGET TELEPHONE FOUR to contact ZOGRAFIDIS. In the call, YERINEDES stated "The

fairy tale . . . It came at 9:00 in the morning." ZOGRAFIDIS asked, "Oh yeah, that early in the

morning? What words did he bring?" YERINEDES replied, "He brought me something very

good, he only brought me one full and I        will give it all to you because he will     come back to me

again next week,   so." The two    agreed to meet later in the day.

        17.      On March 7,2012, E. PAPADAKOS used TARGET TELEPHONE FIVE to call

ZOGRAFIDIS and tell him that E. PAPADAKOS had aoocustomer" to which ZOGRAFIDIS

responded that he did not have anything. Later in the conversation, E. PAPADAKOS said, "are

you serious? We don't have nothing?" Several days later, on March 10,2012, E. PAPADAKOS




                                                         5
            Case 3:18-mj-01681-HBF Document 1 Filed 10/24/18 Page 6 of 6



texted ZOGRAFIDIS from TARGET TELEPHONE FIVE and asked him to call a particular

person, who upon receiving the call from ZOGRAFIDIS, requested a               "ball". Prior to being
asked   to call   thi-s person at E.   PAPADAKOS's request, there were no intercepted calls between

ZOGRAFIDIS and the person.

         18.       Thus, the applicant submits that there are specific and articulable facts showing

that there are reasonable grounds to believe that the electronic communications records and/or

information sought herein are relevant and material to the ongoing criminal investigation,         as


required by Title 18, United States Code, Section 2703(d). Among other things, the requested

cell site information will assist in locating the defendants, who are now wanted for arrest, and the

Target   Telephones
                                           RE.'EST FoR
                                                            'RDER
         19.       The facts set forth in the previous section show that there are reasonable grounds

to believe that the records and other information described in Part        II of Attachment A of the
proposed orders are relevant and material to an ongoing criminal investigation. Specifically,

these items       *iit   help the United States to identifu and locate the individual(s) who      are

responsible for the events described above, and            to determine the nature and scope of their
activities. Accordingly, the United States requests that AT&T, Sprint, and Verizon Wireless be

directed to produce all items described in Part II of Attachment A to the proposed orders.

         I declare under penalty of perjury                             and correct




                                                    VANESSA RI
                                                    ASSISTANT UNITED STATES ATTORNEY
                                                    Federal Bar No. phv05095
                                                    1 000 Lafayette Boulevard

                                                    Bridgeport, CT 06604
                                                    (203) s7e-ss7s




                                                       6
